DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 4-21 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
As indicated in the Office Action of 08/17/2020, claims 2 and 11-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of patient population, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/27/2020. Claims 1 and 4-10 are the subject matter of this Office Action.

 Response to Amendment
Applicant’s amendments, filed 11/17/2020 are acknowledged.  Claim 3 has been canceled in its entirety and the limitations of previously presented claim 3 have been imported into claim 1. Applicant's arguments, filed 11/17/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or 
  Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holers et al (US2013/0029912 published 01/31/2013) and Gadhachanda et al (WO2015/130838 published 09/03/2015).
Holers teaches treating paroxysmal nocturnal hemoglobinuria (PNH) comprising administering a terminal complement inhibitor (anti-C5 antibody) in combination with a composition that inhibits the activation of the complement alternative pathway, including inhibitors of C3 convertase ([0075-0076]). The elected eculizumab is taught as a preferred terminal complement inhibitor to treat PNH, however the administration of 
Regarding the limitation of claims 1, 4-10, the PNH patient being treated with eculizumab results in accumulation of C3 fragments on the surface of PNH red blood cells, which yields extravascular hemolysis in the patient ([0091-0095], [0112-0121]). 
Holers teaches the treatment of complement mediated extravascular hemolysis  and anemia in a PNH patient comprising administering the combination of the anti-C5 antibody eculizumab and a composition that inhibits the activation of the complement alternative pathway ([0075-0076], [0079], [0090]-[0091], [0112-0121], [0147]). Holers teaches that eculizumab alone is sub-optimal for treating extravascular hemolysis and the addition of a composition that inhibits C3 convertase is advantageous to add to the eculizumab regimen  ([0112-0121]). Holers teaches that additional complement inhibitors (inhibitors of the complement alternative pathway) can also be administered in the therapeutic regimen ([0115]).
  Regarding the limitations of claim 9  Holers teaches that said extravascular hemolysis patients are in need of periodic transfusions and comprise low levels of hemoglobin and platelets ([0075-0076], [0079], [0090]-[0091], [0112-0121], [0147]). 
Regarding claims 4 and 7, Holers teaches administration of said composition to a patient that comprises low levels of hemoglobin including a level below 11 g/dL, which reads on the claimed “about 10 g/dL”, and that administration of said composition will maintain the normal level of hemoglobin in a patient ([0075-0076], [0079], [0090]-[0091], [0099], [0112-0121], [0147]).  
 Regarding claim 8, Holers teaches that administration of said combination to the aforementioned patient will result in the maintenance of normal lactate dehydrogenase (LDH) levels, wherein normal range is between 140-280 IU/L. Holers also teaches administration of said composition to patients that have an LDH level of about 210 IU/I-280 IU/I, which overlaps with the claimed limitations of claims 8 ([0096-0098], [0101]). Applicant is reminded that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
 Regarding the dosing cycle limitations of claims 1, 4-10, of wherein at the time of administration of compound 1 the patient is experiencing a sub-optimal response to the C5 inhibitor,  Holers teaches concomitant and non-concurrent administration of the anti-C5 antibody eculizumab and a composition that inhibits the activation of the complement alternative pathway ([0077], [0116-0119]). Concomitant administration includes wherein the administration period of the anti-C5 antibody and the composition that inhibits the activation of the complement alternative pathway overlap with each 
 However, Holers does not specifically teach wherein the composition that inhibits the activation of the complement alternative pathway administered in combination with eculizumab to treat extravascular hemolysis in said patient with PNH is compound 1. 
Gadhachanda teaches compounds of Formula (I) are compounds that inhibit the activation of the complement alternative pathway (Factor D) (abstract). By inhibiting Factor D, Factor D can no longer activate complement alternative stage C3 which is critical for downstream amplification of defined complement pathways ([0003]). Activation of this complement cascade contributes to the production of C3a and C5a, potent anaphylatoxins which mediate the pathogenesis of paroxysmal nocturnal hemoglobinuria (PNH) ([0004]).  
 Gadhachanda teaches that compounds of Formula (I) are suitable inhibitors of Factor D and are effective at treating paroxysmal nocturnal hemoglobinuria (PNH) in human patient (claim 1, 3-4, 8, 19-21). Compound 165 is taught as a suitable therapeutic agent to administer to said patients in order to treat the aforementioned disorder which corresponds to the elected compound 1 wherein X is CH, R1-R3 are H, R4 is F, R5 is CH3 (page 177). Additionally, Gadhachanda teaches that said 
 Therefore, one of ordinary skill in the art of treating extravascular hemolysis in a patient with PNH, knowing that treatment with eculizumab alone may be suboptimal, leading to accumulation of C3 fragments and C3 convertase in the blood serum of the patient limiting the efficacy of eculizumab (Holers [0091], [0095], [0112-0120]), one of ordinary skill in the art would have found it prima facie obvious to administer the Factor D inhibitor compound 165 of Formula (I) to said patient with PNH arriving at the claimed methodology.  As Factor D is taught as a pivotal activator to activate complement alternative stage C3 leading to downstream production of C3a and C5a, potent anaphylatoxins which mediate the pathogenesis of paroxysmal nocturnal hemoglobinuria (PNH) (Gadhachanda: [0003], [0004]), a skilled artisan would have been motivated to administer the alternative complement pathway inhibitor 165 of Gadhachanda to said patient receiving eculizumab therapy, in order to inhibit activation of complement alternative stage C3, by inhibiting Factor D with compound 165. The resulting inhibition of complement alternative stage C3 would limit the production of C3a (Gadhachanda: [0003], [0004]). The resulting reduction of C3 afforded by the Factor D inhibitor above would thereby limit the deleterious accumulation of C3 fragments and C3 convertase in the blood serum of the patient, thereby improving the efficacy of eculizumab in the administered PNH patient taught by Holers above. 
Regarding the limitations of claim 9, wherein the PNH patient with extravascular hemolysis and receiving eculizumab received one or more transfusions within the 12 months prior to administration of the Factor D inhibitor of Formula (I), the combination of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are 
Regarding the limitation of claim 5 and 10 wherein the subject has been on a an eculizumab regimen for at least 3 months prior to administration of the Factor D inhibitor, the combination of Holers and Gadhachanda teach the sequential, non-concurrent administration of the terminal complementary inhibitor (eculizumab) and the secondary agent that inhibits the activation of the complement alternative pathway (Factor D inhibitor 165), wherein at least 8-10 weeks occurs between administration of the terminal complementary inhibitor and the secondary agent that inhibits the activation of the complement alternative pathway (Holers: [0077], [0115-0121]). The combination of Holers and Gadhachanda also teach that the anti-C5 antibody regimen in PNH patients may become suboptimal, as the patient may become non-responsive after a certain period of time (3-6 months) following treatment ([0114]). The administration of eculizumab leads to accumulation of C3 fragments on the surface of PNH red blood cells resulting in extravascular hemolysis. The resulting accumulation of C3 fragments on the surface of PNH red blood cells can limit the efficacy of the administered eculizumab (Holers: [0091-0095], [0112-0121]).  
Accordingly, a skilled artisan treating PNH in a patient with eculizumab would have been motivated to wait for a period of at least 3 months to administer the PNH patient the Factor D inhibitor of Formula (I) in order to determine if said patient was becoming non-responsive to said eculizumab therapy, and administer an alternative therapeutic regimen (Factor D inhibitor 165 of Gadhachanda), art-recognized to treat PNH in said patient. Applicant is further reminded that the optimum dosing cycle of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 
 
 Applicant traverses the rejection. Applicant argues that one of ordinary skill in the art would not have sought to combine the complimentary D inhibitor of Gadhachanda to the teachings of Holers in order to arrive at the claimed methodology. Applicant asserts that a skilled artisan would not have sought to select a complimentary D inhibitor from a broad genus of components suitable to combine with the anti-C5 monoclonal antibody eculizumab in order to treat paroxysmal nocturnal hemoglobinuria (PNH) in a subject wherein the subject comprises extravascular hemolysis, as there are no working examples within Holers comprising the combination of an anti-C5 antibody with a complimentary D inhibitor. 
 
 Response to Arguments
 Applicant’s arguments, filed 11/17/2020 are acknowledged and have been carefully considered but remain unpersuasive. Regarding Applicant’s contention that a skilled artisan would not have sought to select a complimentary D inhibitor as a component to combine with eculizumab in order to treat paroxysmal nocturnal hemoglobinuria (PNH) in a subject wherein the subject comprises extravascular hemolysis, the examiner remains unpersuaded. Applicant is reminded that it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” Further, MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case and as discussed above, compounds that inhibit the complement alternative pathway (inhibitor of C3 convertase) were taught by Holers as suitable agents to combine with the anti-C5 inhibitor eculizumab for the treatment of PNH ([0075-0076], 
   Secondly, regarding the fact that Holers does not exemplify the combination of eculizumab and an inhibitor of the complement alternative pathway (inhibitor of C3 convertase) or for the treatment of PNH in a subject, Applicant is reminded of MPEP §2123, which teaches, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).” There is no provision in the MPEP to disregard a teaching in a reference based upon its position or location within the reference. Applicant’s intent to discount the teaching of Holers on the grounds that the disclosure of employing a complimentary D inhibitor with eculizumab to treat PNH is all that it would have suggested to one of skill in the art. Additionally, note that MPEP §2121 further teaches that a reference applied under 35 U.S.C. 103(a) constitutes prior art for all that it teaches. 
 
 Double Patenting-Rejection Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 40, 45 of US Patent 9,796,741 in view of the combination of Gadhachanda (WO2015130838 published 09/03/2015) and Holers (US2013/0029912 published 01/31/2013).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to administering the elected species for the treatment of paroxysmal nocturnal hemoglobinuria (PNH). 
And while claims 2, 7, 40 and 45 of U.S. Patent 9,796,741 do not specifically teach the combination of a C5 inhibitor eculizumab to PNH in a subject, Gadhachanda teaches the elected C5 inhibitor eculizumab is taught as one of 6 suitable therapeutic 
Regarding the limitations of claims 1, 4-10, while the combination of US 9,796,741 and Gadhachanda do not specifically teach wherein the PNH patient treated with eculizumab comprises extravascular hemolysis, or the claimed dosing cycle of the therapeutic combination, Holers teaches that therapeutic combinations comprising eculizumab in combination with secondary agents that inhibit the complement alternative pathway (inhibitor of C3 convertase) to treat PNH patients comprising extravascular hemolysis ([0075-0076], [0079], [0090]-[0091], [0112-0121], [0147]).  Holers teaches that the administration of eculizumab leads to accumulation of C3 fragments on the surface of PNH red blood cells resulting in extravascular hemolysis. The resulting accumulation of C3 fragments on the surface of PNH red blood cells also limits the efficacy of the administered eculizumab and therefore, the inclusion of composition that inhibits the activation of the complement alternative pathway to the eculizumab regimen will rescue the efficacy of the administered eculizumab in the PNH patient ([0091-0095], [0112-0121]). Holers teaches that eculizumab alone is sub-optimal for treating extravascular hemolysis and the addition of a composition that inhibits C3 convertase is advantageous to add to the eculizumab regimen  ([0112-0121]). Holers teaches that additional complement inhibitors (inhibitors of the complement alternative pathway) can also be administered in the therapeutic regimen ([0115]).Thus, the PNH patient being treated with eculizumab embodied in the teachings of claims 2, 7, 40 and 45 of US Patent 9,796,741 and Gadhachanda represents a patient with a sub-optimal 
  Regarding the limitations of claim 9 Holers teaches that said extravascular hemolysis patients are in need of periodic transfusions and comprise low levels of hemoglobin and platelets ([0075-0076], [0079], [0090]-[0091], [0112-0121], [0147]). 
Regarding claims 4 and 7, Holers teaches administration of said composition to a patient that comprises low levels of hemoglobin including a level below 11 g/dL (which reads on the claimed “about 10 g/dL”), and that administration of said composition will maintain the normal level of hemoglobin in a patient ([0075-0076], [0079], [0090]-[0091], [0099], [0112-0121], [0147]).  
 Regarding claim 8, Holers teaches that administration of said combination to the aforementioned patient will result in the maintenance of normal lactate dehydrogenase (LDH) levels, wherein normal range is between 140-280 IU/L. Holers also teaches administration of said composition to patients that have an LDH level of about 210 IU/I-280 IU/I, which overlaps with the claimed limitations of claims 14-15, 50-51 ([0096-0098], [0101]). Applicant is reminded that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
 Regarding the limitations of claims 1 and 4-10, Holers teaches concomitant and non-concurrent administration of the anti-C5 antibody eculizumab and a composition that inhibits the activation of the complement alternative pathway ([0116-0119]). Concomitant administration includes wherein the administration period of the anti-C5 antibody and the composition that inhibits the activation of the complement alternative 
Therefore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to combine eculizumab to the regimen of claim 2, 7, 40 and 45 of US Patent 9,796,741 in order to arrive at the instantly claimed invention. Motivation to combine eculizumab to the regimen of US Patent 9,796,741 flows logically from the fact that each agent were individually taught in the prior art to be effective at treating PNH in patients, and, in turn, raises the reasonable expectation of success, that when combined, said combination would be efficacious at treating PNH in patients. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).  
Secondly, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer an inhibitor of the complementary pathway (Factor D inhibitor) in combination with eculizumab in order to treat a PNH patient taught by claim 2, 7, 40 and 45 of US Patent 9,796,741 and Gadhachanda above,  in a PNH patient with extravascular hemolysis in view of Holers, as eculizumab becomes less effective over time due to accumulation of C3 fragments and C3 convertase in the 
 
Applicant traverses the rejection. Applicant asserts that the claims of US Patent 9,796,741 do not specifically claim the treatment of PNH in a subject comprising eculizumab in combination with compound 1, wherein the patient comprises extravascular hemolysis, nor do the claims relate to the use of compound 1 in combination with any second agent for the treatment of disease. Applicant further asserts that a skilled artisan would not have sought to select the inhibitor of the  complementary alternative pathway of US Patent 9,796,741 and combine it with the prior art of Holers and Gadhachanda in order to arrive at the claimed methodology, without undue experimentation. 
  
Response to Arguments
Regarding Applicant’s contention that the claims do not embrace a combination of a secondary agent with compound 1 for the treatment of PNH in a subject, the examiner is not persuaded as claims of US Patent 9,796,741 employ the transitional phrase “comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Please see MPEP 2111.03.  In the instant case, an example of an additional unrecited element is the anti-C5 
 Regarding Applicant’s contention that there is no reason provided in Holers to select a small molecule CFD inhibitor to combine with eculizumab in order to arrive at the instantly claimed methodology, the examiner has addressed this argument in the 35 USC 103 rejection above. 
 Lastly, regarding Applicant’s contention that it would have required undue experimentation to specifically arrive at the combination embraced by the instant claims, the examiner remains unpersuaded. Applicant is reminded that arrival at an “undue level of experimentation” requires the analysis of the Wands Factors as recited in MPEP 2164. Said factors include 1) the nature of the invention; 2) the breadth of the claims; 3) the unpredictability of the art; 4) the amount of direction or guidance presented; 5) the presence or absence of working examples; 6) the quantity of experimentation necessary; 7) the state of the prior art; and, 8) the relative skill of those in the art.
In the instant case, Applicant has not provided analysis of any of the Wands factors. Rather, Applicant merely concludes that it would require an “undue level of experimentation” to arrive at the claimed combination of compound 1 and the anti-C5 monoclonal antibody eculizumab for the treatment of PNH, wherein said patient comprises extravascular hemolysis. The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted In re Wands, 858 F.2d at 737, 8 USPG2d at 1404 and MPEP 2184.01 (a).
Regarding the factor directed to the level of one of ordinary skill in the art, the skill of those in the art is expected to be high, requiring advanced training in chemistry, medicine, or pharmacology.  Regarding the factors directed to the state of the prior art and predictability in the art, the examiner cites the combination of Holers and Gadhachanda above. It was known in the art that to treat extravascular hemolysis in a patient with PNH with eculizumab knowing that treatment with eculizumab alone may be suboptimal, leading to accumulation of C3 fragments and C3 convertase in the blood serum of the patient limiting the efficacy of eculizumab (Holers [0091], [0095], [0112-0120]. It was known in the art to administer an agent that inhibits the accumulation of C3 fragments and C3 convertase in the blood serum with eculizumab (Holers). It was also known in the art that Factor D is a pivotal activator to activate complement alternative stage C3 leading to downstream production of C3a and C5a, potent anaphylatoxins which mediate the pathogenesis of paroxysmal nocturnal hemoglobinuria (PNH) (Gadhachanda: [0003], [0004]). Said artisan would have been motivated to select and administer the alternative complement pathway inhibitor 165 of Gadhachanda to said patient receiving eculizumab therapy, in order to inhibit activation of complement alternative stage C3, by inhibiting Factor D with compound 165. The resulting inhibition of complement alternative stage C3 would limit the production of C3a (Gadhachanda: [0003], [0004]). The resulting reduction of C3 afforded by the Factor D inhibitor above would thereby limit the deleterious accumulation of C3 fragments and C3 
Said artisan would have further concluded that based on the evidence regarding the factors above that it would not have been an undue level of experimentation to arrive at the claimed combination for the treatment of PNH in a subject who comprises extravascular hemolysis in view of the state of the prior art of Holers and Gadhachanda above, as the combined prior art provides a clear description of the invention, which, when coupled with the skilled artisan’s own knowledge as recited in the discussion of the Wands Factors above, the combination is sufficient to describe how to make and use the invention as described, and the reference provides an enabled disclosure.
   
Conclusion
In view the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO

Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628